Gregory, J.
Suit by the appellee against the appellants for the possession of a quarter section of land. The case was submitted to the court below on an agreed statement of facts. In 1826, the title to the land was in the United States, and so continued until the 14th of March, 1835, when the same was legally and properly selected by the secretary of the treasury for the appellee, under and in accordance with the provisions of the act of congress of May 20th, 1826, thereby vesting the title thereto in the appellee. In 1826, John Becknell, without any authority from the United States, entered into the possession of the premises, and in 1832 made a parol sale thereof to William Goodman. ' Goodman, in 1854, sold the west' half of the land to William Becknell, who sold the same in September, 1863, to George Goodman, who, on the 29th of February, 1864, conveyed it to Martha Jane Hargis, under whom the appellants hold. This was the first deed executed for any portion of the land. William Goodman, in 1860, sold the east half of the land to McLee Goodman and Sylvester Davenport, who sold it to William H. Hargis and George W. Hargis, under whom the appellants hold and claim as tenants. William Goodman did not execute any deed of conveyance to his vendees, but 'when the latter sold to William II. Hargis and George W. Hargis, Goodman conveyed the east half of the land, by an *71agreement between the parties, to them. Each of tbe parties, from William Goodman to the present claimants inclusive, from the times of the respective purchases of the land until the several sales thereof, was in the actual, open, notorious, exclusive, continuous and uninterrupted possession of the premises so bought, claiming the same in good faith in fee simple, but without any written color of title thereto, except those under whom appellants claim possession. William Goodman, during his possession, knew of an outstanding claim to the land under a law of congress douating lands for school purposes. And since Martha Jane Hargis bought the west half of the land,' she and her tenants have been in possession thereof. And since William H. Hargis and George W. Hargis bought the east half of the land, they and their tenants have been in possession thereof.
The statute of limitations provides, that actions for the recovery of the possession of real estate shall be commenced within twenty years “ after the cause of action has accrued, and not afterwards.” 2 G. & H., § 211, p. 158. In 1835, some thirty years before this action was commenced, the appellee became the legal owner, and entitled to the possession of the land in controversy. Goodman was then in the actual, open, notorious and exclusive possession thereof, claiming to be the owner in fee. Clearly the cause. of action then accrued in favor of the appellee against Goodman. The present claimants trace their possession to the latter by privity of contract, as we construe the agreement of facts, and are protected by the statute. It is difficult to see how Goodman’s knowledge of an outstanding claim to the land could change the fact that the right of action accrued to the appellee upon the acquisition of the title from the United States. Color of title is not necessary to constitute an adverse holding, so as to bar an action under this statute. Bauman et al. v. Grubbs, 26 Ind. 419. Goodman’s vendor entered into the possession of the land while the title was in the United States, and for that reason it is claimed that the possession was not adverse. *72In Campbell v. Thomas, 9 B. Mon. (Ky.) 82, the defendant entered into the possession, in 1816, of lands belonging to the commonwealth, and continued in possession till the suit was commenced in 1848. The plaintiff obtained the government title in 1828. The court, after stating that the commonwealth could not be prejudiced by the defendant’s possession, say:, “Inasmuch, however, as the occupant claimed the land as his own, his possession, according to the doctrine uniformly held by this court on the subject, became adverse to Thomas so soon as he obtained his patent, and if he permitted such adverse possession to continue uninterrupted for twenty years, without entry or suit by him to divest it, it forms a complete bar to his possessory right.”
C. M. Allen and F. W. Viche, for appellants.
O. F. Baker, J. A. Beck, W. E. Niblack and W. H. DcWolf, for appellee.
In La Frombois v. Jackson, 8 Cow. 589, Jones, Chancellor, says: “But the grantee of the people, in common with all other individuals, must perfect Ms title by entry upon the settler, within twenty years after his title accrues under the patent, or his entry will be barred, and Ms remedy by ejectment lost.”
We think the court below erred in overruling the appellant’s motion for a new trial.
The judgment is reversed, with costs, and the cause remanded to said court, with directions to grant a new trial, and for further proceedings.